 


110 HR 1050 IH: A Living Wage, Jobs For All Act
U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1050 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2007 
 Ms. Lee introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on the Budget, Armed Services, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a living wage, jobs for all policy for all peoples in the United States and its territories, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the A Living Wage, Jobs For All Act. 
(b)Table of ContentsThe table of contents is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings and declaration of policy. 
Sec. 3. Basic rights and responsibilities. 
Sec. 4. Overall planning for full employment. 
Sec. 5. Joint Economic Committee. 
Sec. 6. Authorization of appropriations.  
2.Findings and declaration of policy 
(a)FindingsThe Congress finds the following: 
(1)Uneven progress
(A)In recent years the income and wealth gaps among individuals in the United States have expanded. 
(B)Many individuals have become rich or richer, poor individuals have become more numerous, and many individuals depend on two jobs. 
(C)Localized mass depression appears in the midst of elite opulence, unmet basic needs exist in the midst of unused labor, and there is massive insecurity in the United States despite large-scale military spending. 
(D)Although unused labor exists in the United States, unmet basic needs exist in repairing and improving the infrastructure of the Nation, including private industry, farming, agriculture, public facilities, public utilities, and human services, with special emphasis on the availability of good and affordable education, quality child care, health promotion services, housing, artistic cultural activities, and basic as well as applied research and development. 
(E)While some individuals enjoy the best health services in the world, many other individuals are without health care or have inadequate or overly expensive health services. 
(F)While many individuals enjoy higher life and activity expectancy, poor individuals suffer lower levels of life expectancy and higher levels of infant mortality and infectious disease, factors that are aggravated by race. 
(G)Some individuals live in safe neighborhoods with good housing and public facilities while many others live in bad or over-crowded housing in dangerous neighborhoods without adequate recreational, educational, library, energy, or public transportation facilities. 
(H)Uncounted individuals, including children, are homeless. 
(I)The entire country benefits from the education provided by many of the best universities in the world, while suffering from some of the worst high school education in the industrial world. 
(J)Despite the existence of efficient technologies for improving the environment, all individuals suffer directly or indirectly from dangerous levels of air, water, and soil pollution, and the effects of global warming, especially agricultural workers. 
(K)Despite discrimination against immigrants and their children, the United States is still the preferred haven of refuge for victims of oppression in other countries. 
(2)Insecure people
(A)Although about 10,000,000 new jobs have been created in the United States economy between 1993 and 1996, there are nearly 17,000,000 individuals who want jobs and do not have them or are forced to work part-time because they cannot find full-time employment. 
(B)Millions of individuals face the threat of downsizing as the result of mergers, plant closings, or higher labor productivity. 
(C)New jobs increasingly come at lower wage levels or with few, eroding, or no benefits. 
(D)So-called welfare reform is increasing the number of job-seekers but not the number of living wage job opportunities. 
(3)Job-based military spending
(A)Billions of dollars are being spent annually on military programs that have been and are justified less by strategic and tactical military needs than by— 
(i)the jobs they create; and 
(ii)the economic health of communities that have become dependent upon the maintenance or expansion of such programs. 
(B)Careful termination of such contracts, with appropriate protection for workers, contractors, subcontractors, and communities could release resources for activities to meet unmet human needs while advancing the civilian economy. 
(4)Entitlement confusions
(A)
(i)Among the recipients of corporate welfare, some individuals have been enlarging their collective entitlements. 
(ii)This has been done through tax deductions, Government guaranteed loans, price supports, military contracts and other forms of direct or indirect subsidy. 
(B)
(i)Other individuals have swelled personal entitlements at the expense of taxpayers, shareholders, employees and local communities. 
(ii)This has been done through unprecedented increases in salaries, stock options, deferred compensation, and other luxurious benefits. 
(C)Some beneficiaries of elite entitlements have been supporting attacks on the rights and entitlements of working people, the elderly, racial or ethnic minorities, the jobless, the homeless, poor people, the disabled, welfare parents, and immigrants. 
(D)Others have been undermining collective bargaining rights through anti-union propaganda, trade promotion authority, subcontracting to non-unionized companies, and plant closings. 
(E)Funds now deposited into the Social Security Trust Fund are enormously attractive to those who would like to divert the people’s savings from secure Government bonds into the risk-laden stock and bond markets. 
(5)Defective growth
(A)Recent economic growth has been below the levels needed to provide decent employment for a larger and more productive population. 
(B)As a result, many individuals have been forced into jobs that are underpaid, part-time, temporary, irregular, or lacking in health insurance or other social benefits. 
(C)Many face the disappearance of career ladders and an ever-present specter of lay-offs. 
(D)Consumer debt and business bankruptcy have been reaching historic levels. 
(E)These trends have created deeper and longer term poverty or insecurity, with the consequent loss of personal dignity and self-respect. 
(F)Among the more obvious symptoms are the fostering of mental depression, family breakdown, child or spousal abuse, and illegal forms of income. 
(G)Lesser known symptoms have been the increase in the prison population, the exploitation of prison labor, the spread of new hate groups, church bombings, homophobia, and unregulated armed militias. 
(H)As a result, an insecurity plague unravels the social fabric of United States society. 
(6)Misleading information
(A)While most individuals are flooded by information overloads, much of the information they receive consists of oversimplifications, misinformation or disinformation. 
(B)By themselves, aggregate measures of national output or income neglect their disaggregated components, overemphasize monetary data, ignore the entire world of unpaid volunteer and household elderly and healthcare services and care for children. 
(C)Their use tends to nurture the misleading idea that human progress or regress can be represented by a single overall measurement. 
(D)Statistical data on employment, unemployment, prices, education, crime, and health are often based on outmoded concepts that have not been adapted to changing conditions or new capabilities for information collection, processing, and distribution. 
(E)Many people misuse averages and other measures of central tendency without attention to frequency distributions and other measures of dispersion. The use of a single measure of consumer prices and inflation ignores the long-established fact that poor individuals pay more. 
(7)Lost legacies
(A)Few people now remember, and many young people never learned, how President Franklin D. Roosevelt started planning for conversion from war to peace by proclaiming a second Bill of Rights. 
(B)The first principle in this long-forgotten document was the right to a useful and remunerative job in the industries or shops or farms or mines of the Nation. 
(C)This right was backed up with seven other human rights: adequate income, adequate medical care, family farming, freedom from monopolies, decent housing, Social Security, and a good education. 
(D)These ideals led to law-based entitlements that nurtured high wages, a successful Social Security system, unemployment insurance, other social benefits, collective bargaining, higher productivity and the rising purchasing power needed for private enterprises to earn profits without Government subsidy. 
(8)Limitations in mainstream discourse
(A)During World War II and the subsequent conversion from war to peace, the idea of full employment was widely held. 
(B)The United States made a commitment to promote full employment when it ratified the United Nations Charter, including a commitment to adhere to articles 55(a) and 56 of that treaty. 
(C)More recently, the full employment ideal has been mistakenly defined as a high level of unused labor or regarded as impossible without excessive deficits, inflation or regulations. 
(D)Discussion of full employment has thus become taboo in mainstream discourse. 
(E)Something similar has happened with the ideal of decent job opportunities as a human right. 
(F)In earlier decades this ideal was supported by most religious leaders and articulated, under United States leadership, in the United Nations Charter and in other United Nations treaties and declarations. 
(G)More recently, the idea of full employment has also become taboo in mainstream economic discourse. 
(9)Globalization
(A)Transnational corporations have evolved into giant global institutions that control much of the world’s information, assets and money, while often undermining, if not entirely escaping, national and international defenses against the violation of the right to dignity and all basic human rights and responsibilities. 
(B)One-third of world trade is transactions among the various units or sub-units of the same organization. 
(C)An excessive amount of global financial transactions consists of speculative operations that create no new wealth and thereby divert resources from productive use. 
(b)Declaration of PolicyTo help promote the general welfare and secure the blessings of liberty to ourselves and our posterity, the Congress hereby declares the following to be the policy of the Federal Government: 
(1)Reaffirming basic rightsTo reaffirm to public discourse the human rights proclaimed by President Roosevelt more than half a century earlier, express them in terms that have been developed in more recent years and, as part of the bridges to the twenty-first century, affirm basic rights regarding dignity, personal security, collective bargaining, the environment, information, and voting. 
(2)More emphasis on basic responsibilities
(A)To help root these ideals of living wage jobs for all individuals in explicit recognition of personal, corporate, and Federal responsibilities. 
(B)These include the continuing responsibility of government of the following: 
(i)To protect the rights of individuals. 
(ii)To nurture healthy partnerships among Federal, State, county, and local government agencies, and between government agencies and such private sectors as nonprofit enterprises, labor unions, trade or fraternal associations, religious groups, and cooperatives. 
(iii)To update and continuously improve such fundamental laws and procedures as are required for the protection of private property, the functioning of public utilities, competitive markets, and such limitations on market activities as are necessary to promote the common good by protecting employees, consumers, and the environment. 
(3)Overall democratic planningTo mandate under law an overall planning process of legislative and executive action to help provide the essential remedies and resources needed to attain and maintain conditions under which all Americans may freely fulfill basic human rights and responsibilities, including the right to dignity and to help reduce poverty, inequality, and the concentrations of economic and political power. 
(4)Congressional monitoring and initiativesTo strengthen the constitutional checks and balances by providing continual congressional monitoring of the overall planning process through the activities of the Joint Economic Committee and the requirement of open debate and voting on the Annual Economic Policy Resolution. 
(5)Cooperative international leadershipTo work with individuals and governments of other nations and the United Nations and its organs and specialized agencies in providing leadership for supporting basic human rights and responsibilities through the provision of sufficient remedies and resources. 
3.Basic rights and responsibilities 
(a)Updating the 1944 Economic Bill of RightsThe Congress reaffirms the responsibility of the Federal Government to implement and, in accordance with current and foreseeable trends, update the statement by President Franklin D. Roosevelt in the State of the Union message of January 11, 1944. The Congress therefore proclaims the following rights as continuing goals of United States public policy: 
(1)Decent jobs
(A)The right of every adult American to earn decent real wages, to a free choice among opportunities for useful and productive paid employment, or for self-employment. The right of every child not to have to work during school hours. 
(B)With more full employment at living wages, the economy will be more productive, attain higher levels of responsible and sustainable growth and provide more Federal revenues even without desirable changes in existing tax laws. 
(2)Income security for individuals unable to work for pay
(A)Notwithstanding any other provision of law, the right of every adult American truly unable to work for pay to an adequate standard of living that rises with increases in the wealth and productivity of the society. 
(B)With more full employment at living wages, more individuals will be able to earn a decent living without the help of welfare benefits or other transfer payments. 
(3)Family farming
(A)The right of every farm family to raise and sell its products at a return which will give it a decent living through the production of useful food, with staged incentives for conversion from unhealthy to healthier food or other products, with special attention to production processes that conserve soil, water, and energy and reduce pollution. 
(B)With more full employment at living wages, the market for farm output will be enlarged, with less need for controls over output, or Federal, State, or local support prices or subsidies. 
(4)Freedom from monopolies
(A)The right of every business enterprise, large and small, to operate in freedom from domination by domestic and foreign monopolies and cartels, and from threats of undesirable mergers or leveraged buy-outs, and the right of consumers to obtain goods and services at prices that are not determined by monopolies, cartels, and price leadership. 
(B)With more full employment at living wages, more business enterprises will be able to earn profits without monopolistic controls or government welfare and consumers will be able to enjoy lower prices. 
(5)Decent housing
(A)The right of every American to decent, safe, and sanitary housing, public utilities, and community facilities, with adequate maintenance and weatherization, including large-scale rehabilitation of millions of existing buildings, thereby helping to reduce overcrowding and energy loss and the need to build new roads, power plants, storm sewers, sewage, and refuse disposal. 
(B)With more full employment at living wages more people will be able afford adequate housing with less government subsidy. 
(6)Adequate health services
(A)The right of every American to such widely available health services as may be necessary to promote wellness, extend both life expectancy and activity expectancy, and reduce mortality and disability through such non-contagious afflictions as cancer, heart disease, stroke, infant mortality, high blood pressure and obesity, and reduce the incidence of contagious diseases. 
(B)With more full employment at living wages, more tax revenues will be available to help finance expanded health services for a larger and older population. 
(7)Social security
(A)The right to adequate protection from the economic fears of old age, disability, sickness, accident, and unemployment. 
(B)With more full employment at living wages and higher levels of responsible growth, more tax revenues will be available to help finance Social Security, medicare, medicaid, unemployment compensation, and welfare payments. 
(8)Education and work training
(A)Every individual has a right to opportunities for continuous learning through free public education, from pre-kindergarten and kindergarten through postsecondary levels. 
(B)With more full employment at living wages, more local, State and Federal revenues will be available to help support education and continuous learning. 
(b)Extending the 1944 Economic Bill of RightsThe Congress proclaims the following additional rights as continuing goals of United States public policy: 
(1)Personal securityThe right of every American to personal security against any form of violence, whether in the home, in the workplace, on the streets and highways, in the community or the nation. 
(2)Employee organizing and collective bargainingNotwithstanding any other provision of law, the right of all employees to organize and bargain collectively, to withhold from any form of work or purchasing when necessary to protect such rights, and to receive full diplomatic, economic, and other support from the Federal Government in helping make this right effective in other countries and eliminating policies or activities that undermine such rights. 
(3)Safe environmentsThe right of every American to unpolluted breathable air, to potable water available through a reliable and safe water supply, to safety from hazardous materials and energy blackouts, and to such international protections as may be needed to facilitate living and working in a safe and sustainable physical environment. 
(4)InformationThe right of every American to currently available and fully explained information on recent and foreseeable trends with respect to sources of pollution and on products and processes that threaten the health or life of individuals and on employment, unemployment, underemployment, economic insecurity, poverty, and the distribution of wealth and income, with detailed attention to various groups in the population and broader panoramic attention to such matters in each region of the world. 
(5)VotingThe right of every American to vote and to seek nomination or election without having that right debased by the domination of electoral campaigns by large-scale private financing of campaign operations or by the scheduling of elections during weekdays or by unequal voting machines and processes, or in other manners that may interfere with regular working hours. 
(c)Personal ResponsibilityThe Congress hereby recognizes that every person benefiting from the rights set forth in subsections (a) and (b) has a personal responsibility to promote her or his health and wellbeing, rather than relying exclusively on health services by others, to provide for appropriate care to the best of their abilities of children and elderly parents, to protect the environment, to work productively, to vote, to involve herself or himself in public concerns and in ongoing education and training, to speak out against corruption or injustice, and to cooperate with others in promoting the nonviolent handling of inevitable conflicts in the household, the workplace, the community and elsewhere. 
(d)Corporate Responsibility 
(1)Reports to the securities and exchange commissionTo help implement the recognition of the most responsible corporations and encourage more responsible behavior by other corporations, each corporation registered with the Securities and Exchange Commission shall include in the annual reports filed with the Commission a full and fair disclosure of information regarding the impact of their activities in the United States and other countries on environmental quality, on child labor, and on the rights of other stakeholders, including employees, consumers, and communities. 
(2)Reports by state-chartered corporationsTo help implement the recognition of the most responsible corporations and encourage movement in this direction by other corporations, a State shall not be entitled to receive any Federal grants or enter into any Federal contracts unless the State has initiated a time-phased program to require that all State-chartered corporations submit annual reports that include full and fair disclosure of information regarding the impact of their activities in this or other countries on environmental quality, on child labor, and on the rights of other stakeholders, including employees, consumers, and communities. 
(3)Recognition of most responsible corporationsBecause some profit-seeking corporations have managed their enterprises with recognition not only of the rights of stockholders and chief executives, but also with responsible action toward environmental quality and the rights of other stakeholders, including employees, consumers, and communities, the Secretary of Labor, in cooperation with the Director of the Environmental Protection Agency, shall identify those corporations that have gone the furthest in exercising such responsibilities and recommend to the President a special annual award to those chief executives and boards of directors that have made the greatest progress in this direction. 
(4)Computer registration of corporate crimes 
(A)In generalThe Attorney General, with the assistance of business leaders and organizations, shall establish an ongoing computerized registration program of all corporations that are found guilty of violating a Federal or State law. The register shall set forth— 
(i)the nature of each violation; 
(ii)the names of the members of the board and principal officers of the corporation at the time of the violation; 
(iii)the penalties imposed; and 
(iv)the extent to which penalties were reduced or avoided by consent decrees, plea bargains, and no contest pleas or tax deductions. 
(B)Registration noncomplianceIn the absence of clear and convincing evidence of rehabilitation, the President may deny Federal contracts, loans, or loan guarantees to corporations that fail to comply with this section. 
(e)Responsibility of Federal Government 
(1)Positive responsibilitiesEach Federal agency and commission, including the Board of Governors of the Federal Reserve System, has the responsibility to plan and carry out its policies, programs, projects, and budgets in a manner designed to help establish and maintain conditions under which all Americans may freely exercise the responsibilities and rights recognized in this Act. 
(2)ProhibitionEach such Federal agency or commission shall not directly or indirectly promote economic recession, stagnation, or unemployment as a means of reducing wages, salaries, or inflation. 
4.Overall planning for full employment 
(a)GoalsAs a part of the annual submission of the budget of the United States Government for the following fiscal year pursuant to section 1105 of title 31, United States Code, the President shall establish a framework for such budget that meets the following goals: 
(1)Quality of life and environmentThe goal of improving the quality of life and environmental conditions in the United States by the first decade of the 21st century, including establishing and maintaining conditions under which the rights and responsibilities recognized in section 3 may be fully exercised. 
(2)Goals for responsible and sustainable growthThe goal of responsible and sustainable annual growth of at least 3 percent, after correction for price changes, in gross domestic output. 
(3)Reducing officially measured unemploymentThe goal of reducing officially measured unemployment to the interim goal of at least 3 percent for individuals who have attained the age of 20 and at least 4 percent for individuals who have attained the age of 16 but have not attained the age of 20, as set forth in the Full Employment and Balanced Growth Act of 1978. 
(4)Supporting international human rights declarationsThe goal of implementing the commitments set forth in the Employment Act of 1946, the Full Employment and Balanced Growth Act of 1978, and in treaties ratified by the United States, including the Charter of the United Nations, the Charter of the Organization of American States, the International Covenant on Civil and Political Rights, the International Convention on the Elimination of All Forms of Racial Discrimination, the International Convention Against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment, including the Federal and State reporting requirements, and in treaties signed but not yet ratified by the United States, including the International Covenant on Economic, Social and Cultural Rights, the International Convention for the Elimination of All Forms of Discrimination of Women, and the International Convention on the Rights of the Child, and in the Universal Declaration of Human Rights, which is a part of customary international law. 
(b)A Full Employment MinimumThe framework for the annual budget established under subsection (a) shall also include, as a basic minimum of activities needed to achieve conditions under which Americans may better fulfill basic human rights and responsibilities, specific legislative proposals, budgets, and executive policies and initiatives such as the following: 
(1)Conversion from military to civilian economyThe establishment of the following: 
(A)The establishment of a conversion planning fund, to be administered under the guidance of the Secretary of Defense, the Secretary of Labor, and the Secretary of Commerce, to include not less than 1 percent of the amount appropriated for military purposes during each subsequent year for the purpose of promoting and activating short- and long-term plans for coping with declines in military activities by developing specific policies, programs and projects (including feasibility studies, education, training and inducements for whatever increased labor mobility may be necessary) for the expansion of economic activates in non-military sectors. 
(B)The recognition of the right of all businesses with terminated military contracts to fair reimbursement for the work already completed by such businesses, including quick advance payments on initial claims, adequate termination payments for released employees, and conversion assistance for communities previously dependent on such contracts. 
(2)Truth in budgetsThe establishment of policies and initiatives that— 
(A)make distinctions between operating and investment outlays as such outlays regularly appear in the budgets of business organizations and State and local governments; 
(B)present outlays of the military in terms not only of Department of Defense outlays but also of all other forms of military related spending; 
(C)provide for the development of a tax expenditure budget, as defined in the Congressional Budget Act of 1974, that is presented not only in a separately published special analysis but also incorporated into the general revenue provisions of the budget and accompanied by estimates of the benefits sought and thus far obtained by such planned losses of tax revenue; and 
(D)express any debt and deficit data in constant as well as current United States dollars. 
(3)Improved indicators of progress and regress
(A)The establishment of procedures for the collecting, processing, and making publicly available improved indicators of recent, current and foreseeable trends with respect to— 
(i)health, life expectancy, activity expectancy, morbidity and disability in the United States; 
(ii)employment, unemployment, underemployment, and economic insecurity data; 
(iii)indices of job security, family security, and the ratio of job applicants to job openings in the United States; 
(iv)poverty in the sense of both absolute deprivation and relative deprivation; 
(v)the distribution of wealth and income in the United States; 
(vi)the sources of pollution, products and processes that threaten the health or life of people in the United States; and 
(vii)the kinds, quantity, and quality of unpaid services in homes, households, and neighborhoods, including volunteer activities. 
(B)In establishing the procedures under subparagraph (A), emphasis shall be placed on distinguishing among the various groups in the population of the United States and on trends with respect to such matters in other countries. 
(4)Anti-inflation policiesThe establishment of policies and initiatives for preventing or controlling inflationary tendencies through a full battery of standby policies, including public controls over price fixing through monopolistic practices or restraint of trade, the promotion of competition and productivity, and wage-price policies arrived at through tripartite business-labor-government cooperation. 
(5)Lower real interest ratesThe establishment of policies and initiatives to enlarge employment opportunities through reductions in real interest rates. 
(6)Public works and servicesThe establishment of policies and initiatives for including provisions in Federal grant programs and other assistance programs to encourage the planning and fulfillment of public works and public services planning by town, city, county and State governments projects— 
(A)to improve the quality of life for all people in the area; 
(B)to renovate, and to the extent desirable, enlarge the decaying infrastructure of public facilities and services required for productive, efficient, and sustainable enterprise; 
(C)to utilize the wasted labor power, and nurture the creative energies of, those suffering from joblessness and poverty; and 
(D)to have contracts awarded competitively to smaller as well as larger business enterprises or such other private sector units as non-profit enterprises, labor unions, cooperatives, neighborhood corporations or other voluntary associations. 
(7)International economic policyThe establishment of policies and initiatives to make any future financial support for the International Monetary Fund and the International Bank for Reconstruction and Development to be conditioned on development and implementation of certain policies and procedures by such institutions, including the protection of the rights of women and children, concern for the environment, employees’ right to organize and to work in safe and healthy conditions as will help raise the living standards of those people with the lowest levels of income and wealth, thereby promoting such higher levels of wages and salaries in such countries as will provide larger markets for their own industries and for imports of goods and services from the United States. 
(8)International conferences on unemployment and underemploymentThe establishment of policies and initiatives— 
(A)to begin working toward the prompt initiation of a series of international and regional conferences through the United Nations and International Labor Organization on alternative methods of reducing involuntary unemployment, underemployment, and poverty; and 
(B)to organize, through the Department of Labor, planning seminars and other sessions in preparation for a worldwide conference and convention of independent labor unions. 
(9)Reductions in hoursThe establishment of policies and initiatives to provide for phased-in actions for reductions in the length of the work year through longer paid vacations, the prohibition on compulsory return to work of new mothers before six months maternity leave, the elimination of compulsory overtime, curbing excessive overtime through an increase in the premium to triple time on all hours in excess of 40 hours in any week, exempting administrative, executive, and professional employees from the overtime premium only if their salary levels are three times the annual value of the minimum wage, reducing the average work week in manufacturing and mining to no more than 35 hours without any corresponding loss in weekly wages, and voluntary work-sharing arrangements. 
(10)Part-time employment with social benefitsThe establishment of policies and initiatives to increase the opportunities for freely-chosen part-time employment, with social security and health benefits, to meet the needs of older people, students, individuals with disabilities, and individuals with housekeeping, child care, and family care responsibilities. 
(11)Insurance protection for pension fund investmentsThe establishment of policies and initiatives to encourage more private and public investment in those areas of localized depression in which people suffer from massive joblessness, overcrowded schools, overcrowded housing, inadequate library and transportation facilities, violence and social breakdown by— 
(A)promoting comprehensive plans for raising the quality of life through expanded small business activity, middle income housing (including rehabilitation) and improvements in private and public infrastructure; 
(B)encouraging private, Federal, State and local pension funds to invest a substantial portion of their resources in projects approved in accordance with such plans; and 
(C)protecting the beneficiaries of such funds by whatever insurance guarantees may be needed to eliminate the risks involved by entering areas not normally regarded as profitable by banks and other investors. 
(12)Other mattersThe establishment of policies and initiatives to present and continuously adjust proposals, budgets and executive policies and initiatives on taxation, Social Security, health care, child care, public education, training and retraining, the arts and humanities, basic and applied science, housing, public transportation, public utilities, military conversion, environmental protection, anti-racism, agriculture, enforcement of anti-monopoly laws, public financing of election campaigns, crime prevention, punishment and rehabilitation, and such other matters as may be necessary to fulfill the objectives of this Act. 
5.Joint Economic Committee 
(a)Monitoring of Actions Under This ActIn addition to its responsibilities under the Employment Act of 1946, the Joint Economic Committee shall monitor all actions taken or proposed to be taken to carry out the purposes under this Act. 
(b)ReportThe Joint Economic Committee shall prepare and submit to the Congress, and publish in the Federal Register, an annual report containing a summary of the findings of the Committee with respect to the actions monitored under subsection (a) for the preceding year, with special attention to the extent to which the President and Federal agencies have faithfully executed or may have failed to faithfully execute the provisions of this Act and fulfill their obligations under international covenants and conventions requiring periodic reporting to United Nations committees. 
(c)Concurrent Resolution on Economic PolicyNot later than July 1 of each year the Joint Economic Committee shall submit to the Senate and the House of Representatives a Concurrent Resolution on Economic Policy setting forth both in aggregate terms and in detail its proposed goals for employment by type of employment, with special attention to hours, wages, and social benefits, and for reducing unemployment, underemployment, and poverty in urban, suburban and rural areas. Notwithstanding any other provisions of law, these goals shall serve as the framework for any concurrent resolutions on the Federal budget. 
6.Authorization of appropriationsThere are hereby authorized to be appropriated such sums as may be necessary for operating and investment expenses to implement the policies, programs and projects set forth in accordance with this Act. 
 
